Citation Nr: 0510695	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-34 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, to include neurological deficit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had not been submitted and the claim could not be reopened.

A notice of disagreement was received in May 2003.  A 
statement of the case was issued in July 2003, and a timely 
appeal was received in October 2003. 


FINDINGS OF FACT

1.  Service connection for a back condition was denied in a 
rating decision in October 1988, and again in November 1988.

2.  Evidence received subsequent to the November 1988 rating 
decision was not previously submitted to agency 
decisionmakers, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran sustained a low back injury in-service, which 
resulted in chronic residual disability.


CONCLUSIONS OF LAW

1.  New and material has been received to reopen a claim for 
service connection for residuals of a low back injury, to 
include neurological deficit. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.156(a) (prior to August 29, 2001).


2.  Residuals of a low back injury, to include neurological 
deficit, were incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, which 
constitutes a complete grant of the benefit sought, 
discussion of whether VA's duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied is 
not required.  The Board finds that no further notification 
or assistance is necessary, and deciding the appeal at this 
time is not prejudicial to the veteran. 

Factual Background

The veteran states that he was involved in an automobile 
accident in January 1958 and was in the base hospital for 
approximately six weeks recovering from back and leg injuries 
which included a fractured pelvis.

A morning report service record entry reflects that the 
veteran was injured in an automobile accident on January 14, 
1958 and was transferred to the base hospital on that date.

A statement from a fellow soldier reflects that the veteran 
was hospitalized for a number of weeks following an 
automobile accident in which the veteran suffered injuries to 
his pelvis and legs.

The RO has made repeated unsuccessful efforts to obtain 
service medical records, but none have been obtained.

A hospital admission record, received by the RO in September 
1988, from Peter F. Gray, M.D., reflects that the veteran was 
admitted in July 1987 with severe pain in his lower lumbar 
spine, was unable to stand, and had a history of recurrent 
low back pain previously treated by chiropractors.  The 
discharge diagnosis was low back pain, thought to be 
secondary to either a bulge or herniation of the nucleus 
pulposus.

In October 1988, the RO denied the veteran's claim for 
service connection on the stated basis that there was no 
evidence of record, other than the veteran's statement, 
showing that the veteran suffered an injury in service, and 
there was no medical information showing continuity of the 
claimed condition. 

In a letter received by the RO in November 1988, T.W. Wood, 
D.C., stated that he treated the veteran from November 1966 
until 1986 when he left active practice.  He found severe 
subluxation of the L5 causing S1 nerve root irritation on the 
right.  His diagnosis was low back pain accompanied with 
sciatica of the right lower extremity.  He also noted that 
the veteran reported having been treated previously by 
"Hartfelder, D.C., Amarillo, Texas, and Vic Gadanski, D.C., 
Anadarko, Oklahoma, for the same trouble." The October 1988 
decision, following the receipt of a statement from a 
chiropractor, was confirmed the following month. A notice of 
disagreement was not filed, and that decision is now final.

A reopened claim for the disability at issue was received in 
March 2001. In November 2002, the RO determined that, while 
new evidence had been received, it was not material and the 
claim for service connection could not be reopened.  The RO 
went on to say that all efforts to obtain the veteran's 
service medical records had been unsuccessful and, "in the 
absence of [service medical] records, there is no basis for 
granting service connection."

In June 2003, the veteran received a VA spine examination. 
The veteran reported that he was in an automobile accident in 
1957 while performing active service, fractured his pelvis, 
was hospitalized for approximately six weeks, and was on 
light duty for the remaining months of active service.  The 
veteran further reported that he did well until about 1960 
when he developed pain in his low back radiating into the 
legs and began seeing chiropractors.  The veteran said that, 
as long as he got his monthly manipulation from his 
chiropractor, he had no pain in his back or leg.

X-rays of the pelvis and lumbosacral spine were taken on the 
same date of the medical examination, although there is no 
indication that the examining physician reviewed them, and he 
did not refer to them in his examination report.  The x-ray 
report noted degenerative disease in the lumbar spine, worse 
at L4-5, with preserved lumbar column alignment, and new 
opacity in the left bony pelvis.  There is no notation of any 
residuals of a pelvic fracture.

On physical examination, the veteran walked with a normal 
gait, had normal lordosis, and had no tenderness on palpation 
of the lumbar spine.  There was no tenderness on palpation of 
the pelvis. The diagnosis was: fractured pelvis; lumbar 
strain; and degenerative disease of the lumbar spine.

The examining physician provided the following opinion:  "In 
the automobile accident, the patient's injury was essentially 
a pelvic fracture and there was no history of lumbar injury.  
His physical examination from the lumbar status is normal.  
In that he has normal lumbar spine findings, it is the 
examiner's opinion that his lumbar pain is not related to his 
motor vehicle accident of 1958 [sic]."

Legal Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulations.  38 U.S.C.A. § 7105(c) 
(West 2002).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).

A showing of chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.   Isolated findings, or a diagnosis 
including the word "chronic," are not sufficient to establish 
service connection.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

New and material evidence to reopen a claim for service 
connection for a low back condition

Evidence received since the November 1988 RO decision denying 
service connection for a low back condition includes a 
statement from a former service comrade of the veteran and 
the report of a VA examination conducted in June 2003.

This evidence was not previously submitted to agency 
decisionmakers, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
Accordingly, the application to reopen a claim for service 
connection for a low back disability is granted. 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (prior to August 
29, 2001).


Service-connection for residuals of a low back injury, to 
include neurologic deficit

In order to grant service-connection, the evidence must show: 
an in-service disease or injury; a current disability; and a 
link between the in-service disease or injury and the current 
disability.

Service administrative records and the statement of a fellow 
soldier are sufficient to  demonstrate an in-service injury.

Medical evidence of record since the initial claim adequately 
demonstrates a low back disability, and recent VA medical 
records confirm it is a current disability.

The only element of proof at issue is whether there is a 
medical link between the in-service automobile accident and 
the current low back disability.

The veteran's statements regarding continuing low back 
problems since approximately one year after active service 
are consistent and are corroborated, in large part, by the 
medical evidence of record. Chiropractor Wood states that he 
treated the veteran for low back problems between 1966 and 
1986 and that the veteran had reported treatment prior to 
1966 by other chiropractors. Dr. Gray diagnosed low back 
pain, thought to be secondary to either a bulge or herniation 
of the nucleus pulposus, L5-S1 on hospital discharge in July 
1987, and reported a history of back pain. A June 2003 VA x-
ray report noted degenerative disease in the lumbar spine, 
worse at L4-5, with a new opacity in the left bony pelvis.

A June 2003 VA medical examination report, however, contains 
a diagnosis of a fractured pelvis.  In fact, the only 
evidence of a pelvic fracture is the statement of the veteran 
and that of his fellow soldier, and neither has the requisite 
medical training or expertise to make such a diagnosis.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

The June 2003 examining physician's diagnosis of a fractured 
pelvis is not supported by any clinical findings or 
rationale.  There is no medical evidence in the record 
reflecting a fractured pelvis.  While the veteran reported 
incurring a fractured pelvis, the examining physician found 
no tenderness on palpation of the veteran's pelvis, and the 
x-ray report noted no evidence of a fractured pelvis.  
Accordingly, the Board finds the examining physician's 
diagnosis of a fractured pelvis to be without support and of 
no probative value.

Likewise, the evidence of record does not support the 
examining physician's conclusion that the veteran has 
"normal lumbar spine findings".  While physical examination 
in June 2003 did not show any significant abnormalities, the 
medical evidence of record reflects that the veteran has had 
continuing problems attributed to his lumbar spine, and the 
VA x-ray report on the day of examination noted degenerative 
disease in the lumbar spine and sacroiliac, worse at L4-5.  
Accordingly, the Board finds the examining physician's 
conclusion that the veteran has normal lumbar spine findings 
to be inconsistent with the record as a whoa.

Finally, the examining physician's opinion that the veteran's 
"lumbar pain is not related to his motor vehicle accident" 
is of limited probative value as it is based on his 
assumption that the veteran's in-service injury was 
essentially a pelvic fracture, when in fact the nature of the 
in-service injury cannot be determined at this juncture.

The evidence does establish that the veteran sustained an in-
service injury of sufficient severity as to require his 
hospitalization and that he required chiropractic and medical 
treatment for a low back condition for many years after his 
separation from service.  In the opinion of the Board, the 
evidence is in equipoise as to whether the veteran's low back 
condition is the residual of the in-service car accident. 
Resolving the benefit of the doubt in his favor, service 
connection is in order. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303.

ORDER

Entitlement to service connection for residuals of a low back 
injury, to include neurological deficit, is granted.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


